DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna system comprising: a dielectric antenna having a feedpoint and an aperture; a fractal patch antenna configured to receive a first signal via a first feedline and to generate a first electromagnetic wave in response to the first signal; and a waveguide configured to couple the first electromagnetic wave to the feedpoint, wherein 10the dielectric antenna is configured to radiate a first free space wireless signal from the aperture in response to the first electromagnetic wave, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-10 are also allowed as being dependent on claim 1.  
In regards to claim 11, the prior art does not disclose of a method comprising: receiving, via a fractal patch antenna, a first signal; generating, via the fractal patch antenna, a first electromagnetic wave in response to the first signal;  5coupling, via a waveguide, the first electromagnetic wave to a feedpoint of a dielectric antenna; and radiating, via the dielectric antenna, a first free space wireless signal from the aperture in response to the first electromagnetic wave, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 12-19 are also allowed as being dependent on claim 11.  
In regards to claim 20, the prior art does not disclose of an antenna system comprising: a fractal patch antenna configured to receive a signal via a feedline and to generate an electromagnetic wave in response to the signal; and means for coupling the electromagnetic wave to a feedpoint of a dielectric antenna;  5wherein the dielectric antenna is configured to radiate a free space wireless signal from the aperture in response to the electromagnetic wave, nor would it have been obvious to one of ordinary skill in the art to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844